IN THE SUPREME COURT OF TEXAS

                                 No. 07-0911

                         IN RE  LUIS ALONZO ALVAREZ

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for temporary stay, filed November 6, 2007,  is
granted.   All discovery propounded against Luis Alonzo  Alvarez,  in  Cause
No.  2006-24918,   styled   Jonathan   McKinley,   et   al.   v.   Louisiana
Transportation, Inc. and Alonzo Alvarez, in  the  129th  District  Court  of
Harris County, Texas, is stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this November 19, 2007.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk